Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 07/01/2022.
Claims 1, 2-8, 10-15 and 17-20 are pending.

Response to Arguments
Applicant’s arguments filed, with respect to the amended independent claims (Claims 1, 8 and 15) and the previously cited prior art, have been fully considered. The claims have been amended to include the subject matter from the previously objected claims (Claims 2, 9 and 16).  However, upon further consideration and search, a new ground of rejection is made in view of Krasadakis (US Patent 11,188,711 B2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krasadakis (US Patent 11,188,711 B2) in view of Zhang et al. (US Patent 10,846,475 B2).
Regarding Claims 1, 8 and 15, Krasadakis teaches an electronic device (see Fig.2, Fig.10 and Col.22, line 53-56), comprising:
a display screen (see Fig.10 (1016) and Col.24, Line 8-10);
a storage device (see Fig.10 (1012) and Col.23, Line 14);
and at least one processor (see Fig.10 (1014) and Col.23, Line 14-15),
wherein the storage device stores one or more programs that (see Fig.10 (1012) and Col.23, Line 44-48), when executed by the at least one processor, cause the at least one processor to:
detect at least one keyword in a currently displayed page of the electronic device (see Fig.2 (222), Fig.3 (310,312,316), Fig.9 (950) and Col.20, Line 59 – Col.21, Line 12, detecting unkown words as keywords);
display the link of relevant data corresponding to each keyword in the currently displayed page of the display screen (see Fig.3 (310,312,316), Fig.9 (960) and Col.21, Line 13-22, adding a selectable link to the word and changing the appearance of the word by underlining the word or changing the color of the word to indicate that the word is selectable);
obtain a plurality of words from the currently displayed page of the electronic device (see Fig.3 (310,312,316), Fig.9 (920) and Col.19, Line 30-43);
acquire relevant data of each words of the obtained words (see Fig.4, Fig.5, Fig.9 (980) and Col.21, Line 29-39);
obtain an analysis result by analyzing the plurality of words and the acquired relevant data (see Fig.4, Fig.5, Fig.9 (980) and Col.21, Line 29-39, specific words with corresponding links and relevant data displayed to a user);
and store the analysis result into a database (see Fig.2 (227), Col.3, Line 8-23 and Col.14, Line 29-33, the knowledge base storing translated words or looked-up words).
Krasadakis fails to teach uploading the at least one keyword to a server; and receiving a link of relevant data of each keyword from the server.
	Zhang, however, teaches uploading at least one keyword to a server (see Fig.7 (710,720,730) and Col.7, Line 8-32); and receiving a link of relevant data of each keyword from the server (see Fig.7 (740) and Col.7, Line 33-44).
	It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Krasadakis’ method the steps for uploading the at least one keyword to a server; and receiving a link of relevant data of each keyword from the server. The motivation would be to obtain the corresponding relevant data from a remote device or an external source.
	Regarding Claims 4, 11 and 18, Zhang further teaches uploading data corresponding to a keyword to a server in response to start a keyword link matching function of the electronic device (see Fig.7 (710,720,730) and Col.7, Line 8-32, map keywords and emoii’s to initiate the uploading).
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Krasadakis (US Patent 11,188,711 B2) in view of Zhang et al. (US Patent 10,846,475 B2), and in further view of Pasanen (US Pub. 2018/0357144 A1).
Regarding Claims 3, 10 and 17, Krasadakis and Zhang teach the method of Claim 1, but fail to teach creating an index of each word of the plurality of words and the relevant data of each word in the database by the server, and search for the at least one keyword and the relevant data corresponding to each keyword in the database based on the index.
Pasanen, however, teaches creating an index for a keyword and corresponding relevant data of the keyword in a database (see Fig.1 (150) and paragraph [0076]), wherein the keyword the corresponding relevant data can be searched in the database based on the index (see Fig.1 (150) and paragraph [0076]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the method of Claim 1 the steps for creating an index of each word of the plurality of words and the relevant data of each word in the database by the server, and search for the at least one keyword and the relevant data corresponding to each keyword in the database based on the index. The motivation would be to enable a keyword and its corresponding relevant data to be searched and looked up in a knowledge base.
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krasadakis (US Patent 11,188,711 B2) in view of Zhang et al. (US Patent 10,846,475 B2), and in further view of Bachtiger et al. (US Patent 11,120,199 B1).
Regarding Claims 5, 12 and 19, Krasadakis teaches detecting the frequency of occurrences of words in the currently displayed page of the electronic device (see Col.14, Line 6-15 and Col.16, Line 37-46), but Krasadakis and Zhang fail to teach determining that words with number of occurrences greater than or equal to a preset number of times are keywords.
Bachtiger, however, teaches determining that words with number of occurrences greater than or equal to a preset number of times are keywords (see Col.6, Line 62 – Col.7, Line 1).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the method of Claim 1 the step for determining that words with number of occurrences greater than or equal to a preset number of times are keywords. The motivation would be to set a criteria for determining a keyword based on the frequency of occurrences for a word.
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krasadakis (US Patent 11,188,711 B2) in view of Zhang et al. (US Patent 10,846,475 B2), and in further view of Howard (US Pub. 2021/0056960 A1).
Regarding Claims 6, 13 and 20, Krasadakis and Zhang teach the method of Claim 1, but fail to teach identifying a domain of each word in the currently displayed page; determining whether the identified domain of each word is the same as a preset domain; and determining that the word is a keyword if the identified domain of the word is the same as the preset domain.
Howard, however, teaches identifying a domain from particular words in a transcription by locating the words in a word table (see Fig.4 (410,412) and paragraph [0057]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the method of Claim 1 the steps for identifying a domain of each word in the currently displayed page; determining whether the identified domain of each word is the same as a preset domain; and determining that the word is a keyword if the identified domain of the word is the same as the preset domain. The motivation would be to identify the keywords associated with a domain.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krasadakis (US Patent 11,188,711 B2) in view of Zhang et al. (US Patent 10,846,475 B2), and in further view of Aaron et al. (US Pub. 2017/0147655 A1).
Regarding Claims 7 and 15, Krasadakis and Zhang teach the method of Claim 1, but fail to teach detecting whether each word in the currently displayed page has appeared in the historical browsing data stored in the storage device; and determining that words that have not appeared in the historical browsing data are keywords.
Aaron, however, teaches determining whether words are keywords based on the frequency of use of the words in the browsing history data of a user (see paragraph [0028]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to the method of Claim 1 the steps for detecting whether each word in the currently displayed page has appeared in the historical browsing data stored in the storage device; and determining that words that have not appeared in the historical browsing data are keywords. The motivation would be determine whether a word is a known word or unknown word based on the frequency of use the of the word in the browsing history data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672